DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/849,812 filed 04/15/2020. Claims 1-8 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10628844 (hereafter Pat. 844). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in claimed subject matter and are directed towards the same system.
As per claim 1:
A system comprising: 
a controller; 
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; 
wherein in response to executing the program instructions, the controller is configured to: 
(See Pat. 844 claim 1, “a controller; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to:”)
upon a user selecting a displayed advertisement on the user interface, receive a user identifier associated with a computer device associated with the user, and an advertisement identifier associated with the selected advertisement; 
communicate the user identifier and associated advertisement identifier to a tracking system in communication with the controller, wherein upon receiving the user identifier and advertisement identifier, the tracking system stores the user identifier and advertisement identifier in a tracking database; 
(See Pat. 844 claim 1, “communicate the user identifier to the tracking system, wherein the tracking system matches the user identifier with the purchase identifier stored in the tracking database, wherein the tracking system identifies the selected advertisement associated with the user identifier, wherein the selected advertisement is associated with the business identifier;”)
receive purchase information from a business associated with the selected advertisement, wherein the purchase information includes a purchase identifier and a business identifier; (See Pat. 844 claim 1, “receive a user identifier associated with a post-purchase marketing solicitation associated with the business associated with the purchase information;”)
communicate the purchase information to the tracking system, wherein the tracking system matches the purchase identifier with the user identifier; (See Pat. 844 claim 1, “communicate the user identifier to the tracking system, wherein the tracking system matches the user identifier with the purchase identifier stored in the tracking database, wherein the tracking system identifies the selected advertisement associated with the user identifier, wherein the selected advertisement is associated with the business identifier;”)
receive user activity data associated with the selected advertisement, (See Pat. 844 claim 1, “receive user activity data associated with the selected advertisement,”)
wherein the tracking system calculates a weighted score associated with the user activity associated with the selected advertisement, (See Pat. 844 claim 1, “wherein the tracking system calculates a weighted score associated with the user activity associated with the selected advertisement,”)
wherein the tracking system calculates a return of investment of the selected advertisement based on the purchase information, the selected advertisement, and the weighted score; and (See Pat. 844 claim 1, “wherein the tracking system calculates a return of investment of the selected advertisement based on the selected 
communicate the return on investment data to the business associated with the business identifier. (See Pat. 844 claim 1, “communicates the return on investment data to the business associated with the business identifier.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce et al. (US 20110035278 A1) (hereafter Fordyce), in view of Tonnison et al. (US 20090292595 A1) (hereafter Tonnison).
As per claim 1:
A system comprising: 
a controller; 
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; 
wherein in response to executing the program instructions, the controller is configured to: 
upon a user selecting a displayed advertisement on the user interface, receive a user identifier associated with a computer device associated with the user, and an advertisement identifier associated with the selected advertisement; 
communicate the user identifier and associated advertisement identifier to a tracking system in communication with the controller, wherein upon receiving the user identifier and advertisement identifier, the tracking system stores the user identifier and advertisement identifier in a tracking database; 
(See Fordyce ¶0111, “In one embodiment, the correlator (117) is used to "close the loop" for the tracking of consumer behavior across an on-line activity and an "off-line" activity that results at least in part from the on-line activity. In one embodiment, online activities, such as searching, web browsing, social networking, and/or consuming online advertisements, are correlated with respective transactions to generate the correlation result (123) in FIG. 1. The respective transactions may occur offline, in "brick and mortar" retail stores, or online but in a context outside the online activities, such as a credit card purchase that is performed in a way not visible to a search company that facilitates the search activities.” Fordyce discloses the concept of tracking and reporting user selection of a particular advertisement. See also Fordyce ¶0042, “In one embodiment, the process to correlate a transaction with an advertisement includes correlating information at multiple levels, such as the identity of the merchant, the identity of the consumer, the details of the advertisement and/or offer and the purchase, etc.” Fordyce discloses the concept of tracking particular information including advertisement data and identity of the user.)
receive purchase information from a business associated with the selected advertisement, wherein the purchase information includes a purchase identifier and a business identifier; 
communicate the purchase information to the tracking system, wherein the tracking system matches the purchase identifier with the user identifier; 
(See Fordyce ¶0115, “Illustratively, a search engine entity may display a search page with particular advertisements for flat panel televisions produced by companies A, B, and C. The search engine entity may then compare the particular advertisements presented to a particular consumer with transaction data of that consumer and may determine that the consumer purchased a flat panel television produced by Company B. The search engine entity may then use this information and other information derived from the behavior of other consumers to determine the effectiveness of the advertisements provided by companies A, B, and C. The search engine entity can determine if the placement, the appearance, or other characteristic of the advertisement results in actual increased sales. Adjustments to advertisements (e.g., placement, appearance, etc.) may be made to facilitate maximum sales.” Fordyce discloses the concept of receiving transaction data from a merchant. See also Fordyce ¶0025, “In one embodiment, an advertising network is provided based on a transaction handler to present personalized or targeted advertisements/offers on behalf of advertisers. A computing apparatus of, or associated with, the transaction handler uses the transaction data and/or other data, such as account data, merchant data, search data, social networking data, web data, etc., to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. In one embodiment, the transaction handler is further automated to process the advertisement fees charged to the advertisers, using the accounts of the advertisers, in response to the advertising activities.” Fordyce discloses the transaction data to include information regarding the merchant and the identity of the user.)
receive user activity data associated with the selected advertisement, (See Fordyce ¶0111, “In one embodiment, the correlator (117) is used to "close the loop" for the tracking of consumer behavior across an on-line activity and an "off-line" activity that results at least in part from the on-line activity. In one embodiment, online activities, such as searching, web browsing, social networking, and/or consuming online advertisements, are correlated with respective transactions to generate the correlation result (123) in FIG. 1. The respective transactions may occur offline, in "brick and mortar" retail stores, or online but in a context outside the online activities, such as a credit card purchase that is performed in a way not visible to a search company that facilitates the search activities.” See also Fordyce ¶0037, “Via online tracking, the identifier of the offer is also associated with online activity of a user, such as viewing an advertisement, performing online searches, browsing web pages, or any other kind of online activities.” Fordyce discloses the concept of tracking and reporting user activity associated with the selected advertisement.)
wherein the tracking system calculates a return of investment of the selected advertisement based on the purchase information, the selected advertisement, and the weighted score; and 
communicate the return on investment data to the business associated with the business identifier.
(See Fordyce ¶0127, “In FIG. 1, the profile generator (121) uses the correlation result (123) to enhance the transaction profiles (127) generated from the profile generator (121). The correlation result (123) provides details on the purchases and/or indicates the effectiveness of the user specific advertisement data (119).” Fordyce discloses the concept of providing results of an advertisement by matching user information from advertisement interaction and purchase activities. See also Fordyce ¶0050, “In one embodiment, the correlation result (123) may be provided from the transaction handler (103) to a search engine, publisher, advertiser, ad network, online merchant, or other entity, to determine the effectiveness of the advertisements (including the effectiveness of their placements and presentations), better measure and optimize return on investment for their advertising campaigns, and optimize offers, and thus drive conversions and purchase amounts, etc.” Fordyce discloses the concept of the correlation information to include a return on investment of the advertisement.)
Although Fordyce discloses the above-enclosed invention, Fordyce fails to explicitly disclose the return on investment to be based on a weight score associated with user activities.
However Tonnison as shown, which talks about user requested advertisements, teaches the concept of determining the return on investment to be based on a weight score associated with user activities.
wherein the tracking system calculates a weighted score associated with the user activity associated with the selected advertisement, 
wherein the tracking system calculates a return of investment of the selected advertisement based on the purchase information, the selected advertisement, and the weighted score; and 
(See Tonnison ¶0255, “Several ways of calculating ROI relating to sales generated from online advertisements are disclosed herewith. At any point of time, data related to the amount of successful sales generated from online advertisement and an advertiser's cost for a particular advertisement is obtainable from the online e-commerce and networking system. As shown on 4101, some key factors leading to successful purchases on websites include but are not limited to clicks, impressions, notification (through email, blog, announcement, etc), and subscription (user may be enticed to purchase a product listed in the online subscription contents). Weight for each factor is assigned as reference in 4101.” Tonnison teaches the concept of applying a weight for the different user interactions and calculating the ROI based on weighted valued.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tonnison with the invention of Fordyce. As shown, Fordyce discloses the concept of determining a return on investment for advertisements based on determining user interactions with advertisements and purchases made by the users. Tonnison further teaches the concept of applying said weights to various activities related to the advertisement in the calculation of ROI. Tonnison teaches this concept as different interactions contribute to purchases in different degrees (See Tonnison ¶0254). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tonnison to further accurately represent the return on investment.
As per claim 2:
The system of claim 1, wherein the user activity includes viewing the website of the business associated with the selected advertisement. (See Tonnison ¶0242, “With reference now to FIG. 38, therein is depicted an exemplary flow diagram depicting what a user can do when he clicks a SponsorAd outside of HotTerrain that has a link embedded in the SponsorAd to link to HotTerrain. As indicated, the process starts at step 3800 and the user does whatever he needs to do with his computer. Then, the user clicks a SponsorAd that's shown on a website outside of HotTerrain system (for example, he clicks the SponsorAd link in Google's webpage). Upon the user's clicking, a SponsorAd Utility is triggered at step 3802 to display the detailed advertisement contents of the SponsorAd at step 3803. The utility also triggers the display of a link for the user to sign in his HotTerrain account or to create an account if he is a new user at step 3804. The user then performs whatever he decides to do and the process ends at step 3805.” Tonnison teaches the concept of the activity to include visiting a website of the business.)
As per claim 5:
The system of claim 1, wherein the user identifier includes user contact information. (See Fordyce ¶0095, “In one embodiment, the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table.” Fordyce discloses the user information to include user identification and contact information.)
As per claim 6:
The system of claim 1, wherein the purchase identifier includes purchaser contact information. (See Fordyce ¶0025, “In one embodiment, an advertising network is provided based on a transaction handler to present personalized or targeted advertisements/offers on behalf of advertisers. A computing apparatus of, or associated with, the transaction handler uses the transaction data and/or other data, such as account data, merchant data, search data, social networking data, web data, etc., to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. In one embodiment, the transaction handler is further automated to process the advertisement fees charged to the advertisers, using the accounts of the advertisers, in response to the advertising activities.” Fordyce discloses the purchaser data to include account data of the user.)
Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce et al. (US 20110035278 A1) (hereafter Fordyce), in view of Tonnison et al. (US 20090292595 A1) (hereafter Tonnison), in view of Butler et al. (US 20140067497 A1) (hereafter Butler).
As per claim 3:
Although the combination of Fordyce and Tonnison discloses the above-enclosed invention, the combination fails to explicitly disclose the user interaction to include requesting a price quote and interacting with a sales representative.
However Butler as shown, which talks about event based targeted advertising, teaches the concept of the user interaction to include requesting a price quote and interacting with a sales representative.
The system of claim 1, wherein the user activity includes requesting a price quote from the website of the business associated with the selected advertisement. (See Butler ¶0052, “Preferably, all email activity and user clicks may be recorded and tracked by the system and stored in a database. Data from the system or third parties may be metatagged within a link sent to the user. The metatagged link may be transmitted to the advertiser, such that they are able to use the metatagged information to communicate with the user, determine offers for the user, etc. This metatagged information may enable the advertiser to contact the user directly, and may enable services, such as instant quotes for enhanced customer service. In certain embodiments, the system can also provide buyers and sellers with the option to request competing quotes for goods or services from multiple vendors/advertisers registered with the system. Furthermore, the metatagged information may allow the system to track the user as they navigate the website. Data can be transmitted to a cell phone to use as a coupon with the advertiser or for immediate purchase online. Data can then be transmitted back to the system to track and record purchases for revenue tracking and use as metrics for advertisers.” Butler teaches the concept of tracking interactions including tracking requests for quotes.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Butler with the combination of Fordyce and Tonnison. As shown, the combination discloses the concept of determining return on investment including analyzing user interaction with regards to a business prior to a transaction. Butler further teaches the concept of tracking additional interactions such as communications and requests with the merchant. Butler teaches this concept to improve the tracking of advertisements including the tracking of various steps prior to a conversion (See Butler ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Butler to further improve the tracking of user interactions with a business.
As per claim 4:
The system of claim 1, wherein the user activity includes interacting with a sales representative of the business associated with the selected advertisement. (See Butler ¶0052, “Preferably, all email activity and user clicks may be recorded and tracked by the system and stored in a database. Data from the system or third parties may be metatagged within a link sent to the user. The metatagged link may be transmitted to the advertiser, such that they are able to use the metatagged information to communicate with the user, determine offers for the user, etc. This metatagged information may enable the advertiser to contact the user directly, and may enable services, such as instant quotes for enhanced customer service. In certain embodiments, the system can also provide buyers and sellers with the option to request competing quotes for goods or services from multiple vendors/advertisers registered with the system. Furthermore, the metatagged information may allow the system to track the user as they navigate the website. Data can be transmitted to a cell phone to use as a coupon with the advertiser or for immediate purchase online. Data can then be transmitted back to the system to track and record purchases for revenue tracking and use as metrics for advertisers.” Butler teaches the concept of tracking interactions including tracking communications with particular merchants.)

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce et al. (US 20110035278 A1) (hereafter Fordyce), in view of Tonnison et al. (US 20090292595 A1) (hereafter Tonnison), in view of in view of Agarwal et al (US 20060069614 A1) (hereafter Agarwal).
As per claim 7:
Although the combination of Fordyce and Tonnison discloses the above-enclosed invention, the combination fails to explicitly disclose how the return on investment is calculated.
However Agarwal as shown, which talks about evaluating a marketing campaign, teaches how the return on investment is calculated. 
The system of claim 1, wherein the purchase information includes a gross profit associated with a purchased product associated with the business identifier, wherein the tracking system calculates the return on investment data based on the gross profit. (See Agarwal ¶0064, “As shown, in at least one embodiment consistent with the invention, the ad information 320 may include a table 350 of information including a plurality of entries 352. Each of the entries 352 may include one or more of an ad identifier 354, profit information (e.g., profitability (or margin), gross profits, net profits, etc.) for advertised item(s) 356, ad performance information (e.g., selection rate, conversion rate, etc.) 358, an impression count over a given time period 360, a count of user actions (e.g., selections, conversions, etc.) over a given time period 362, an identifier of an ad group to which the ad belongs 364, an identifier of an ad campaign to which the ad belongs 366, an identifier of an account to which the ad belongs 368, one or more ad metric (e.g., ROI, profit) targets 370 and one or more ad metric limits 372. The profit information 356, ad metric target value(s) 370 and/or one or more ad metric limit value(s) 372 may have been provided by the advertiser, for example via ad management advertiser interface operations 330. The ad performance values 358, impression count values 360 and user action values 362 may have been provided via performance determination and user action feedback interface operations 340. The ad metric target value(s) 370 may be used by ad information adjustment operations 380. The ad metric limit value(s) 372 may be used by ad serving operations 310.” See also Agarwal ¶0093. Agarwal teaches the concept of determining a return on investment based on gross profit.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Agarwal with the combination of Fordyce and Tonnison. As shown, Fordyce discloses the concept of collecting transaction data for matching with advertisement information to determine a return on investment. Agarwal further teaches the concept of a return on investment to be calculated based on a gross profit and a price for advertisement. Agarwal teaches the concept of tracking and calculating a plurality of metrics to specifically address the needs of advertisers for flexible monitoring advertisement performance (See Agarwal ¶0007-¶0009). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Agarwal such that advertisers can easily track and analyze the performance of advertisements based on a plurality of metrics.
As per claim 8:
The system of claim 1, wherein the return on investment of a selected advertisement indicates a portion of a purchase price attributable to the selected advertisement, wherein the purchase price is associated with a purchased product associated with the business identifier. (See Agarwal ¶0077, “The data used to determine the metric for the period may come from various sources. For example, when determining a metric such as ROI or profit, conversion rate (e.g., conversions per selection) information may be provided by the advertiser, may be tracked by the ad delivery system, and/or may be inferred from similar, and/or related ads. A cost per user action may be set (e.g., as provided by the advertiser). Profit information (e.g., revenue per conversion, profit margins, etc.) may be provided by the advertiser. Selections per time period may be determined using historic information for the ad, and/or historic selection information for related, and/or similar ads. Similarly, in ad delivery systems that discount maximum offers, an estimated cost may be determined using historic cost information for the ad, and/or historic cost information for related and/or similar ads.” Agarwal teaches the return on investment to be calculated based on a total sales revenue of a product.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622